Citation Nr: 0640041	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  96-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to disability related to 
nicotine dependence.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).


REPRESENTATION

Appellant represented by:	Gregory Ferguson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, H.S., and E.S.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  He died in January 1996.  The appellant is the 
veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
April 1996 and November 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In April 1996, the RO denied service connection 
for the cause of the veteran's death.  In November 1998, the 
RO denied service connection for the cause of the veteran's 
death due to tobacco use and nicotine dependence, and denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

A personal hearing was held before a Hearing Officer at the 
RO in February 1997. In addition, in May 1999, the 
undersigned Veterans Law Judge conducted a hearing at the RO 
(Travel Board hearing).  In August 1999, the Board issued a 
decision denying the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
denying DIC under the provisions of 38 U.S.C.A. § 1318.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Based on 
motions for remand from both the appellant and VA General 
Counsel, in an Order dated in March 2001, the Court vacated 
the Board's August 1999 decision and remanded the issues on 
appeal.  

In June 2002, the Board issued another decision denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed the 
Board's decision to the Court.  In June 2005, the Board 
issued another decision denying the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318.  The appellant 
appealed the Board's decision to the Court.  Based on motions 
for remand from both the appellant and VA General Counsel, in 
an Order dated in January 2006, the Court vacated the Board's 
June 2002 decision and remanded the issue of entitlement to 
service connection for the cause of the veteran's death.  The 
Court also effectively vacated the Board's June 2005 decision 
on the issue of entitlement to DIC under 38 U.S.C.A. § 1318 
by its suggestion that the Board readjudicate this issue on 
the theory of hypothetical entitlement to DIC. In March 2006, 
the appeal of the June 2005 Board decision was merged with 
the previous appeal of the June 2002 Board decision. 

This case has been advanced on the Board's docket due to the 
deteriorating health of the appellant. 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996 at the age of 76; 
the Certificate of Death lists the immediate cause of death 
as adenocarcinoma of the right lung with bronchial 
obstruction, and lists as a conditions leading to the 
immediate cause of death pleural effusion, which was due to 
metastasis of the bilateral adrenal, left kidney, and liver, 
and lists focal subendocardial fibrosis as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

2.  The weight of the evidence for and against the 
appellant's claim is in relative equipoise on the question of 
whether the veteran started smoking in service.

3.  The weight of the competent medical evidence for and 
against the appellant's claim is in relative equipoise on the 
question of whether the veteran's diagnosed nicotine 
dependence began in service.

4.  The weight of the competent medical evidence for and 
against the appellant's claim is in relative equipoise on the 
question of whether the veteran's death due to adenocarcinoma 
of the right lung was caused by tobacco use associated with 
nicotine dependence.

5.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
veteran's death was caused by, or substantially or materially 
contributed to by, adenocarcinoma related to nicotine 
dependence that was incurred in or aggravated by his active 
service.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2006); VAOPGCPREC 2-93; VAOPGCPREC 19-97. 

2.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with the issue on appeal 
because of the favorable nature of the Board's decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for the Cause of Death

The appellant contends that the veteran began smoking 
cigarettes during service, the veteran became nicotine 
dependent during service, the veteran continued smoking after 
service until 1990, and that the veteran's continued smoking 
resulted in his lung cancer (adenocarcinoma of the right 
lung) that immediately caused the veteran's death.

I. Factual Background

The veteran served on active duty from September 1940 to 
August 1945.  Service medical records show that he had acute, 
catarrhal bronchitis in December 1940.  A medical record 
dated in August 1943 notes that his habits included heavy 
smoking.  An examination report dated later in June 1945 
notes that the veteran moderately used tobacco (cigarettes).  

A September 1988 private record notes that the veteran 
reported nicotine abuse of approximately two packs a day for 
the prior 48 years.  Other records dated in October 1988 and 
June 1989 note that the veteran reported cigarette abuse of 
one pack a day.

Additional VA medical records show that the veteran was 
diagnosed with adenocarcinoma of the rectum in 1990 and 
underwent a colectomy and later an ileostomy.  In addition, 
in 1990, he had surgery to repair an abdominal aortic 
aneurysm.

In 1991, it was discovered that the veteran had stage I 
adenocarcinoma of the right middle lobe of the lung, and he 
underwent a right middle lobe lobectomy.  Pathology revealed 
a T1 lesion in the right middle lobe.  The VA hospital report 
notes that the veteran smoked one pack a day for 20 years and 
had not smoked in the last two years. 

In September 1995, the veteran presented to the VA medical 
center with some hemoptysis and chest pain.  Clinical 
findings included chest X-ray that showed a lung mass in the 
right perihilar area, a computed tomography (CT) of the 
abdomen showed a large left adrenal gland, a chest CT showed 
a large right paratracheal lymph node and the perihilar mass, 
and a bronchoscopy and a biopsy showed poorly differentiated 
large carcinoma cells mucin stain positive that was 
consistent with adenocarcinoma.  The diagnosis was most 
likely stage IV adenocarcinoma of the lung.  A VA medical 
report of hospitalization in September 1995 notes the 
veteran's history of rectal cancer with abdominal peritoneal 
resection with colonic tubular adenomas, and a right middle 
lobe lobectomy.  It is noted that the right middle lobe 
lobectomy was secondary to "another primary of 
adenocarcinoma."

A September 1995 medical report from Ann Maners, M.D., notes 
a history that included colon cancer diagnosed in 1990, that 
the veteran then developed a "metastatic lesion" in the right 
middle lobe which had been resected, the veteran had been 
admitted to the VA hospital with hemoptysis and a CT scan of 
the chest and abdomen showed a large left adrenal metastasi, 
and the veteran had undergone a bronchoscopy that had 
revealed an obstructing lesion in the upper lobe, "presumably 
from metastatic colon cancer."

A VA medical report of a hospitalization in October 1995 
notes that the veteran had a 50-year history of smoking two 
to three packs per day, and that he quit smoking in 1990.  A 
VA medical record dated in November 1995 notes that the 
veteran had metastatic lung cancer. 

In January 1996, the veteran was admitted to the VA hospital 
due to complaints of nausea and not feeling well.  The 
medical record of the hospitalization shows that the primary 
diagnosis was metastatic cancer.  It was noted that the 
veteran had primary lung mass diagnosed in September 1995 and 
also had metastatic adenocarcinoma of the adrenal gland 
status post anteroposterior resection with colotomy and 
ileostomy secondary to rectal cancer.  The veteran died on 
January [redacted], 1996 at the VA hospital.

A VA autopsy report dated in January 1996 notes that the 
veteran had a clinical history of adenocarcinoma of the lung 
with the right middle lobe resected in December 1991, and had 
experienced recurrent adenocarcinoma of the upper lobe of the 
right lung, with metastasis to the left kidney, both 
adrenals, the liver, and the periaortic lymph nodes, as well 
as right serosanguineous pleural effusion.

In a letter dated in February 1996, the VA Assistant Chief of 
Medicine Service informed the appellant of the preliminary 
report of the veteran's post-mortem examination, which was 
cancer of the lung, the type known as adenocarcinoma of the 
lung.  The VA Assistant Chief of Medicine Service also wrote 
that the veteran had extensive metastasis of this 
adenocarcinoma throughout, with multiple nodes surrounding 
the aorta, into his left kidney, to both of his adrenal 
glands above the kidneys, and into his liver, and there were 
changes in the colon related to removal of the previous 
rectal adenocarcinoma.

At a personal hearing before a Hearing Officer at the RO in 
February 1997, the appellant, H. S., and E. S. testified.  
The appellant testified that her first marriage to the 
veteran began in October 1941, at which time he was already 
in the service and smoking; that the veteran continued to 
smoke after service and that he had always coughed since the 
time they were married; and the veteran was diagnosed and 
treated for colon cancer, then lung cancer, for which the 
middle lobe of the right lung was removed.  The appellant's 
sister, H. S., testified that she could not remember exactly 
when she first met the veteran, but that she had known him 
while he was in the service, and that they all smoked back 
then.  The appellant's brother-in-law, E. S., testified that 
he could not remember when he first met the veteran, and that 
the military issued the veteran cigarettes during service.

The appellant's attorney apparently sent letters to the VA 
Assistant Chief of the Medical Service in December 1998 and 
January 1999 requesting a medical opinion.  In a letter dated 
in January 1999, the VA Assistant Chief of the Medical 
Service noted that, in regard to the question of whether the 
veteran became dependent upon nicotine while in the service, 
it is unlikely that his medical chart would answer that 
question.  In another undated letter, in response to the 
attorney's January 1999 letter, the VA Assistant Chief of the 
Medical Service noted that he could not find any evidence 
either way and, therefore, could not provide a definitive 
answer to the question of whether the veteran became 
dependent on nicotine in the service.  The VA physician 
further noted that, in regard to the question of whether the 
veteran's chronic smoking and nicotine dependence contributed 
to the development of his adenocarcinoma of the lung and 
ultimate death, the association between smoking and carcinoma 
of the lung is most secure with squamous cell carcinoma of 
the lung, and is less secure with adenocarcinoma of the lung.  
He further noted that there are other risk factors that play 
a role in adenocarcinoma of the lung in addition to cigarette 
smoking, but noted that "statistically, it is likely that 
cigarette smoking was the major factor in [the veteran's] 
adenocarcinoma of the lung."  In the undated letter, the VA 
Assistant Chief of the Medical Service noted that smokers 
have a substantial increase in carcinoma of the lung as 
opposed to non-smokers.  "The association between smoking is 
tightest between squamous cell carcinoma of the lung and 
smoking.  Adenocarcinoma of the lung is not as clear cut, 
however there is a very strong correlation . . . Therefore my 
response would be that, in my opinion, [the veteran's] 
adenocarcinoma statistically was correlated to his nicotine 
dependence."

A Travel Board hearing was held at the RO, before the 
undersigned Veterans Law Judge in May 1999.  The appellant 
and H. S. testified.  The appellant again testified that she 
had married the veteran in October 1941 and that he was 
already in the service and had already begun smoking at that 
time; the veteran continued to smoke up until 1990; the 
veteran used VA doctors except for a doctor in Annapolis who 
gave him one "light" treatment in 1949; and that, after the 
veteran was discharged from the service, he did not start to 
smoke three packs of cigarettes until later on because they 
could not afford it.  H. S. testified that the veteran smoked 
during the war, and that the Army furnished cigarettes to the 
veteran while he was in the service.

In order to further assist the appellant, the Board requested 
specialty medical opinions from a VA oncologist and VA 
psychiatrist.  A September 2006 VA psychiatrist's statement 
includes the opinion that, if the veteran did not smoke prior 
to service and began smoking during service and continued 
smoking after service, then it was highly likely that the 
veteran developed nicotine dependence during service.  The 
psychiatrist indicated that this opinion of nicotine 
addiction/ dependence was based on evidence in the record 
that showed that the veteran continued to smoke despite 
knowledge of a specific medical problem related to smoking, 
namely bronchitis with cough in service.  

A November 2006 VA oncologist's statement noted that smoking 
is the underlying causative agent in 80 percent of 
adenocarcinomas involving the lung.  The VA oncologist 
offered the opinion that it was very likely that the 
veteran's lung cancer was caused by nicotine dependence.  

II. Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran who served for ninety 
days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases, including certain cancers, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then, generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal 
disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312; see Lathan v. Brown, 7 
Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

In regard to service connection for the cause of the 
veteran's death due to a disability related to nicotine 
dependence, current law prohibits service connection for 
disease attributable to the use of tobacco products during 
service.  38 U.S.C.A. 
§ 1103; however, this prohibition only applies to claims 
filed after June 9, 1998.  Because the appellant's claim for 
service connection for the cause of the veteran's death due 
to nicotine dependence was raised in May 1996, it is not 
prohibited by law.

A precedential opinion by the VA General Counsel (which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)) was 
prepared to clarify when entitlement to benefits may be 
awarded based upon in-service tobacco use.  This opinion 
interpreted that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93.  
The VA General Counsel issued a clarification of this opinion 
in June 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. 
VAOPGCPREC 2-93 (Explanation of VAOPGCPREC 2-93 dated January 
1993).

In a May 1997 General Counsel Opinion, VAOPGCPREC 19-97, it 
was noted that, in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90, stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  The VA 
General Counsel concluded that secondary service connection 
may be established under the terms of 38 C.F.R. § 3.310(a) 
only if a veteran's nicotine dependence, which arose in 
service, and resulting tobacco use may be considered the 
proximate cause of the disability or death which is the basis 
of the claim.  The VA General Counsel opinion noted that 
nicotine dependence is recognized as a psychiatric disability 
in Diagnostic Criteria from DSM-IV and the question of 
whether a veteran acquired a dependence on nicotine during 
service is a medical issue.  VAOPGCPREC 19-97.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. §§ 5107; 38 C.F.R. § 3.102.

III. Legal Analysis

After a review of all the evidence of record, the Board finds 
that the weight of the evidence for and against the 
appellant's claim is in relative equipoise on the question of 
whether the veteran started smoking in service.  Multiple 
service medical record entries clearly document the fact that 
the veteran smoked throughout service, and are negative for 
any reference to a pre-service smoking history.  Further, the 
personal hearing testimony of record by the appellant and 
others at personal hearings at the RO and before the 
undersigned Veterans Law Judge credibly establishes that the 
veteran smoked during service.  Although the appellant or 
other lay witnesses are not competent to diagnose nicotine 
dependence, or to opine that the veteran's nicotine 
dependence due to smoking began during service, the lay 
witnesses are competent to testify or relate such observed 
facts as the veteran's smoking in service, cough in service, 
the veteran's continued smoking for decades after service 
separation, and statements the veteran may have related to 
any of the lay witnesses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

On the question of whether the veteran smoked prior to 
service, the lay and medical evidence of record is negative 
for any evidence that the veteran began smoking prior to 
service.  The absence of evidence of the veteran smoking 
prior to service may be considered to weigh in favor of the 
claim because it shows the non-existence of smoking prior to 
service, thus rendering it more likely that the veteran began 
smoking during service, although the absence of pre-service 
smoking history does not alone establish that the veteran's 
smoking actually began in service.  The service medical 
records and lay testimony of record establishes that the 
veteran smoked during service.  Resolving this question in 
the appellant's favor, the Board finds that the veteran 
started smoking during his period of active duty service from 
1940 to 1945. 

The Board also finds that the weight of the competent medical 
evidence for and against the appellant's claim is in relative 
equipoise on the question of whether the veteran's diagnosed 
nicotine dependence began in service.  The question of 
whether a veteran acquired a dependence on nicotine during 
service is a medical issue.  See VAOPGCPREC 19-97.  Although 
the VA Assistant Chief of the Medical service wrote that the 
evidence of record does not support a definitive answer as to 
whether the veteran became dependent upon nicotine while he 
was in the service, he indicated that such factual questions 
were not likely to be reflected in the service medical 
records.  For this reason, it is of little probative value 
that service medical records do not show references to 
nicotine dependence or tobacco smoking addiction during 
service.  

On the question of whether the veteran's nicotine dependence 
began in service, the medical evidence weighing in favor of 
the appellant's claim includes the September 2006 VA 
psychiatrist's opinion that, if the veteran did not smoke 
prior to service and began smoking during service and 
continued smoking after service, then it was "highly 
likely" that the veteran developed nicotine dependence 
during service.  The VA psychiatrist's September 2006 opinion 
was supported by evidence in the record that showed that the 
veteran continued to smoke despite having had bronchitis with 
cough in service.  Resolving this question in the appellant's 
favor, the Board finds that the veteran's diagnosed nicotine 
dependence began in service.  

The Board further finds that the weight of the competent 
medical evidence for and against the appellant's claim is in 
relative equipoise on the question of whether the veteran's 
death due to adenocarcinoma of the right lung was caused by 
tobacco use associated with nicotine dependence.  The medical 
evidence weighing in favor of the veteran's claim includes 
the November 2006 VA oncologist's opinion that it was "very 
likely" that the veteran's lung cancer was caused by 
nicotine dependence, citing as a basis for the opinion the 
fact that smoking is the underlying causative agent in 80 
percent of adenocarcinomas involving the lung.  Weighing 
against the claim is some medical evidence that indicates 
that the veteran's lung cancer may have been due to 
metastatic colon cancer, which was diagnosed and treated in 
1990.  For example, a September 1995 Consultation Note 
reflects bronchoscopy findings that included "an obstructing 
lesion in the upper lobe, presumably from metastatic colon 
cancer."  Resolving this question in the appellant's favor, 
the Board finds that the veteran's death due to 
adenocarcinoma of the right lung was caused by tobacco use 
associated with nicotine dependence.

For these reasons, and resolving reasonable doubt in the 
appellant's favor, the Board finds that the veteran's death 
was caused by, or substantially or materially contributed to 
by, adenocarcinoma related to nicotine dependence that was 
incurred in his active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312; 
VAOPGCPREC 2-93; VAOPGCPREC 19-97.

DIC benefits pursuant to 38 U.S.C.A. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner 
as if the veteran's death were service connected."  
38 U.S.C.A. § 1318(a).  The Board's grant of service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A, § 1310 already recognizes that the 
death of the veteran is from a service-connected disability.  

In the January 2006 order, the Court urged the Board to 
consider readjudicating a claim for DIC under 38 U.S.C.A. 
§ 1318 under the hypothetical entitlement theory.  The Board 
has considered this claim, but finds that, in light of the 
instant Board decision granting service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310, any 
claim of entitlement to DIC under 38 U.S.C. § 1318 would be 
rendered moot.  This is because DIC benefits granted to a 
surviving spouse under 38 U.S.C.A. § 1318 would be paid "in 
the same manner as if the veteran's death were service 
connected," whereas the Board's grant of service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A § 1310 already recognizes that the death of the 
veteran is from a service-connected disability.  The Court 
has indicated that, only if an appellant's claim for service 
connection for the cause of the veteran's death is denied 
under 38 U.S.C.A. § 1310, does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C. 
§ 1318.  See Timberlake v. Gober,  14 Vet. App. 122 (2000).  
In light of the grant of service connection for the cause of 
the veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and this 
aspect of the appellant's claim is dismissed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

A claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


